Citation Nr: 1144551	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-39 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953, from September 1954 to August 1957, from November 1957 to September 1963, from January 1964 to January 1967, and from April 1967 to March 1972.  He died in March 2009.  The Appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In February 2010, the Appellant testified in a videoconference hearing before the undersigned.  A copy of the hearing transcript is associated with the claims file.  The claim was also remanded by the Board in December 2010 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2009 and the cause of his death was respiratory arrest due to respiratory failure and chronic obstructive pulmonary disease (COPD).  Prostate carcinoma was listed as an "other significant condition" contributing to death but not related to the cause.

2.  At the time of his death, the Veteran was service-connected for major depression at a 100 percent disability rating, adenocarcinoma of the prostate at a 60 percent disability rating, residuals of an appendectomy at a noncompensable disability rating, and impotency associated with adenocarcinoma of the prostate at a noncompensable disability rating.  A total disability based on individual unemployability (TDIU) was in effect From June 2002 to March 2007.

3.  The cause of the Veteran's death has not been shown to be etiologically related to the Veteran's service-connected adenocarcinoma of the prostate or to any other injury or illness incurred during his active duty service and may not be presumed to have been.

4.  The Veteran's service-connected disabilities did not cause his death and played no substantial or material part in his death, and did not otherwise materially accelerate his death.

5.  The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).

2.  The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A supplemental statement of the case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  The VCAA notice requirements still may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant.

In this case, the RO sent the Appellant a letter in April 2009 that informed the Appellant what information VA already had in its possession, the types of evidence that VA was responsible for obtaining on the Appellant's behalf, and the types of evidence that VA would make reasonable efforts to obtain if sufficiently identified by the Appellant.  The letter also informed the Appellant that, in order to receive DIC, she needed to show either that the Veteran died on active duty or that he died from a service connected disease or injury.  The letter also complied with the requirements of Hupp and also explained the manner whereby VA assigns disability ratings and effective dates and again explained the respective duties of VA and the claimant with respect to obtaining evidence in support of this claim.  The Appellant's claim was subsequently readjudicated in a September 2011 supplemental statement of the case (SSOC), thereby curing any pre-decisional notice errors.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service medical records and examination reports, and the original death certificate and multiple amended death certificates.  Additionally, pertinent medical opinions were obtained regarding the etiologies of the disabilities at issue meeting the requirements of 38 U.S.C.A. § 5107A(d) (West 2002 & Supp. 2010).

Overall, there is no evidence of any VA error in notifying or assisting the Appellant that reasonably affects the fairness of this adjudication.

I.  Entitlement to service connection for the cause of the Veteran's death.

Legal Criteria-Cause of Death

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2011).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  

Factual Background and Analysis

The Appellant contends that the Veteran's service-connected adenocarcinoma of the prostate contributed to the Veteran's death in March 2009.  

The Veteran died on March [redacted], 2009.  The death certificate reflects that the cause of death was respiratory arrest due to respiratory failure and COPD.

At the time of his death, the Veteran was service-connected for major depression at a 100 percent disability rating, adenocarcinoma of the prostate at a 60 percent disability rating, residuals of an appendectomy at a noncompensable disability rating, and impotency associated with adenocarcinoma of the prostate at a noncompensable disability rating.

Service treatment records including examination reports dated in June 1957, April 1967, December 1968, April 1970, and October 1971 are silent for any reports of a chronic respiratory disorder.  The Veteran was treated for an upper respiratory infection in October 1968 and for pneumonia in November 1954 and July 1969.

In a July 1988 private treatment record from Evans Army Community Hospital (Evans ACH), it was noted the Veteran was treated for known rheumatic heart disease.  Private treatment records include continuous treatment for rheumatic heart disease, cardiac atrial fibrillation, and congestive heart failure. 

In a May 1996 Evans ACH consultative report, the final diagnosis was adenocarcinoma of the prostate.  The Veteran underwent a prostatectomy in January 1998. 

The examiner in an August 2000 private treatment record reported that the Veteran had been treated the week before for pneumonia.  An addendum attached to the August 2000 private treatment record indicated that he Veteran had a rising PSA level and began radiation therapy in October 2000. 

In a March 2001 private consultation report, the examiner noted that the Veteran has a prior history of mitral and aortic valve replacement as well as abdominal aortic aneurysm repair in 1999, history of hypertensive disease, history of hyperlipidemia, and history of chronic atrial fibrillation treated with Lanoxin and Coumadin therapy.  The veteran had been clinically stable until he started to have increased dyspnea and pledal edema.  He was seen and felt to have pneumonia.  It was also noted that the Veteran discontinued smoking in 1985.  He has had a history of asthma and reactive airways disease for which he has had to use an inhaler.  He has also had a past history of prostate carcinoma with a prostatectomy in 1998 and chemotherapy for prostate cancer subsequently.  The Veteran reported he has been in remission since that time.  Upon examination, the examiner diagnosed new onset congestive heart failure. 

In a January 2002 Evans ACH note, the diagnosis included pneumonia.  

In private treatment records dated from November 2002 through March 2009 and a VA progress note dated in March 2007, the listed diagnoses included COPD.

During a March 2009 hearing, the Appellant testified that the first death certificate was incorrect both in the date of death and adding prostate cancer to the death certificate.  The Appellant's representative argued that the chemotherapy and things like that that he underwent actually were significant in his respiratory failure which was the eventual primary cause of his death. 

In a September 2010 VA opinion, the physician noted that the Veteran was diagnosed with prostate cancer in May 1996.  He underwent a radical retropubic prostatectomy in January 1998.  The diagnosis was moderately differentiated adenocarcinoma.  In July 1999, the Veteran's lab reports were consistent with chemical local relapse and in October 2000 he had radiation treatment to the pelvic bed.  His PSAs again became undetectable.  For his pulmonary condition, the physician noted the Veteran had a history of pneumonia in service.  In a December 1990 chest X-ray prior to cardiac cathereterization revealed hyperexpanded lungs suggesting chronic obstructive pulmonary disease but otherwise he was clear.  The examiner noted treatment for congestive heart failure.  A March 2007 X-ray report found severe COPD.  The physician then went on to describe the Veteran's rheumatic heart disease.  It was noted that the Veteran was diagnosed in 1988 with the onset of intermittent atrial fibrillation.  

Upon review of the claims file, the physician opined that the initial prostate adenocarcinoma pathology with relatively low aggressiveness was treated aggressively and the PSA was documented to be less than 0.1 in 2002.  Based on this value four years after treatment, as his original pathologic staging, it would be wholly unexpected that his prostatic cancer would become metastatic and even if to have progressed, prostate cancer metastasis is expected to be exclusively to bone and as a rule does not metastasize to the lung.  Therefore, the examiner cannot envision any role it would have as contributing to this respiratory arrest at the end of life.  Given the fact that his chest X-ray at the time of military retirement in June 1971 was without significant findings this examiner found no relationship to the acute pneumonias that he had while on active duty to the respiratory condition at the end of his life.  The course of his pulmonary disease follows that of tobacco related COPD despite discontinuation of his tobacco use in 1985.  It is noted that chest X-rays in 2007 and 2009 did not find any acute changes, mention only his midline sternotomy and pacemaker and COPD. 

The Veteran's file was again reviewed by a VA examiner in July 2011.  The examiner noted that in the year or two prior to his death, the Veteran had very diligent care and clear and vast attention of the medical diagnostic lab tests and multiple cardiomyopathies with advanced congestive heart failure, with no focus on the prostate cancer condition.  On intermittent admissions and subsequent transfer or discharge notes in this period, the detailed problem lists of active medical problems did not include active prostate cancer.  Occasionally, at the ends of these lists is a mention of only a history of prior prostate cancer.  

Following the radiation treatment for the chemical relapse of previously surgically treated prostate cancer, the decision to intervene for further treatment such as further hormonal or chemotherapeutic treatment is triggered at a PSA of approximately 10.  There is a lab method of anticipating or projecting the future level of PSA based on rapidity or acceleration of the rate of interval increases in which past consecutive PSAs are elevating when prostate cancer is relapsing.  In the Veteran's last documented PSAs, in February 2001 was 0.01 and in May 2002 was 0.1 and new labs reveal further PSAs of less than 0.04 in February 2005 and May 2006.  There was no evidence of active disease nor a projectable value that would anticipate metastatic or life threatening prostate cancer recurrence that would have been present in 2009.  The list of active treatments prior to the time of the Veteran's death included multiple medications for his chronic pulmonary and rheumatic cardiomyopathy but no cancer treatments.  The examiner opined that if there was any other condition that was life limiting or ending, beyond his well established end stage lung disease, it would be his rheumatic cardiomyopathy with systolic left ventricular function last measured with marked decline by echocardiography measurement of 18 percent confirmed with many 2008 measurements of brain naturetic peptide, a marker of congestive heart failure.  

The examiner found no additional evidence which leads the examiner to revise his prior opinion of September 2010.  The examiner specifically stated that the evidence that his treated prostate cancer or his prior treatment had a causal role or contributory role in the Veteran's death.  Maintaining generally accepted medical principles, although COPD makes an individual more susceptible to future pneumonias, prior acute remote pneumonias in otherwise immunocompetent individuals that respond promptly with full clinical and radiographic resolution does not subsequently cause COPD which is most commonly caused by tobacco dependency.  Therefore, it remains in this examiner's opinion that the Veteran's death is less likely than not a result or etiologically related to his in-service treatment for pneumonia.  

Analysis

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted.

The Appellant does not contend, nor is there a factual basis in the record, that COPD was incurred during service, or manifested as a chronic disease within a year after his discharge from service in 1972.  Service treatment records show no findings of COPD or other chronic lung pathology.  The Board notes in that regard that while the Veteran's service treatment records demonstrate treatment for pneumonia, they were negative for any or diagnoses of any chronic respiratory disorders.  The pneumonia was medically addressed in service, and appears to have been of an acute and transitory nature, as respiratory disorders were recorded at the time of his October 1971 separation physical examination.  Additionally, a VA examiner specifically opined that the Veteran's in-service diagnoses of pneumonia were not related to his final diagnosis of COPD.  Post-service medical evidence of record first shows findings of COPD many years after the Veteran's separation from active service.  Thus, there is no basis upon which to conclude that the Veteran's COPD was incurred in or aggravated during military service, including on a presumptive basis.  See 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  

The Board further finds there is no objective medical evidence to support service-connection for COPD as secondary to service-connected prostate cancer.  The Board notes that COPD was diagnosed prior to the Veteran's prostate cancer, and that in the September 2010 opinion, the VA examiner specifically stated that the course of his pulmonary disease follows that of tobacco related COPD despite discontinuation of his tobacco use in 1985.  

In this case, the Appellant argues that the Veteran's service-connected prostate cancer caused the Veteran's death.  The Board has determined that the objective evidence finds that the Veteran's service-connected disabilities were not the immediate or underlying cause of death, or that it was etiologically related to the Veteran's death.  

In order to establish service connection for the cause of death, it is not sufficient to show that a disease or injury casually shared in producing death; it must be shown that a direct causative relationship existed between a disability that was incurred in service and the veteran's death.  Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); 38 C.F.R. § 3.312(c).  Although the Veteran's amended death certificate indicates prostate cancer is a condition contributing to death but not related to the cause, that fact does not establish a direct causative relationship between service-connected prostate cancer and death.  The Board finds, therefore, that the death certificate is not probative of a direct causative relationship between the cause of death and a service-connected disability.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (evidence is not probative if it does not show that a service-connected disorder caused, rather than was a contributing factor to, the death of the veteran).  

Here, the Board finds the September 2010 and July 2011 VA opinions to be the more probative.  The September 2010 VA examiner had the benefit of a review of the Veteran's claims file, and provided more detailed opinions than the death certificate.  The examiner thoroughly reviewed the Veteran's claims file before rendering an opinion and provided a complete rationale to support the conclusions offered.  As noted above, the examiner concluded that it was less likely than not that the Veteran's service-connected disorders were responsible for his death by respiratory failure, or any of the subsequent medical complications that led to his death.  In forming this conclusion, the examiner specifically stated that the history as documented indicated that the Veteran completed any treatment for prostate cancer in 2000, without any evidence of recurrence or possible recurrence since that time.

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

Overall, the Board finds that the September 2010 and July 2011 VA opinions to be fully adequate and persuasive.  They are comprehensive, detailed, supported by the accurate facts of the case and medical resources.

Finally, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.' Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

Here, the Board notes that the Appellant and her representative have argued that the Veteran's death was related to his service-connected prostate cancer.  The Board finds that the Appellant is not competent to offer a medical opinion as to whether the Veteran's service-connected disabilities played any role in the Veteran's demise.  The Board is empathetic with the Appellant in view of the Veteran's death.  Nonetheless, competent medical evidence is still required to support the Appellant's claim.  Opinions as to etiology are within the realm of medical personnel and not laypersons, such as the Appellant.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

In summary, the evidence establishes that the Veteran's fatal disease processes were not present in service, within the first post-service year, or for many years thereafter.  There is a lack of evidence of pathology or treatment in proximity to service or within years of separation.  Furthermore, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities resulted in his death or that the cause of the Veteran's death was otherwise related to service.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107.

II.  Entitlement to death and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

If the Veteran's death resulted from non-service-connected causes, DIC benefits will be paid to a Veteran's surviving spouse in the same manner as if the death were service connected (a) if the Veteran's death was not the result of his own willful misconduct and (b) if, at the time of death, the Veteran was receiving or was 'entitled to receive' compensation for a service-connected disability rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term 'entitled to receive' means that, at the time of death, the Veteran had service-connected disability rated as totally disabling but was not receiving compensation because (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness;(3) the Veteran had applied for compensation but was not receiving total disability compensation due solely to clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; or (5) VA was withholding payments as required by law.  38 C.F.R. § 3.22(b). A 2005 amendment to 38 C.F.R. § 3.22 provides an additional method for prevailing on 38 U.S.C.A. § 1318 claims when additional service department records are received that existed at the time of a prior VA decision but were not considered.

In the present case, the Board finds that the preponderance of the evidence is against a claim for DIC under the provisions of 38 U.S.C.A. § 1318.

Although the Veteran did have a disability that was continuously rated totally disabling for a period of one year or more immediately preceding death, he was not receiving or entitled to receive compensation at the 100 percent rate for the 10-year period immediately preceding his death.  He also died more than 10 years following his retirement from active service and was not a prisoner of war.  At the time of his death in March 2009, the Veteran was service-connected for major depression at a 100 percent disability rating, adenocarcinoma of the prostate at a 60 percent disability rating, residuals of an appendectomy at a noncompensable disability rating, and impotency associated with adenocarcinoma of the prostate at a noncompensable disability rating, and a total disability based on individual unemployability (TDIU) was in effect From June 2002 to March 2007.

Moreover, there has been no allegation of clear and unmistakable error in any prior decision, nor has the Appellant or her representative identified any other basis for granting this claim.  In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim will be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the Veteran's cause of death is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


